                      Case 2:18-cv-00442-JCM-BNW Document 144 Filed 10/02/20 Page 1 of 1



                 1
                 2
                 3
                 4                                  UNITED STATES DISTRICT COURT
                 5                                          DISTRICT OF NEVADA
                 6                                                      ***
                 7     FEDERAL TRADE COMMISSION,                              Case No. 2:18-CV-442 JCM (BNW)
                 8                                            Plaintiff(s),                    ORDER
                 9            v.
               10      AWS, LLC, et al.,
                                                            Defendant(s).
               11
               12
                              Presently before the court is the matter of Federal Trade Commission v. AWS, LLC et al.,
               13
                       case number 2:18-cv-00442-JCM-BNW.
               14
                              On November 15, 2019, this court granted the parties’ motion for order approving final
               15
                       report and accounting. (ECF No. 140). No further activity has occurred this year. The court
               16
                       now gives notice to the parties that it intends to close this matter.
               17
                              The clerk shall close this case on October 30, 2020, unless either party files a written
               18
                       objection by 5:00 p.m. on Thursday, October 29, 2020.
               19
                              Accordingly,
               20
                              IT IS SO ORDERED.
               21
                              DATED October 2, 2020.
               22
               23                                                     __________________________________________
                                                                      UNITED STATES DISTRICT JUDGE
               24
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
